Citation Nr: 0719424	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement disorder, with rotator cuff repair.

2.  Entitlement to service connection for left shoulder 
impingement disorder, with rotator cuff repair.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1970 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

By a January 2006 Board remand, the AMC was instructed to 
obtain a VA nexus opinion regarding the veteran's claim for 
entitlement to service connection for bilateral shoulder 
impingement disorder, with rotator cuff repair.  The Board 
remand contained specific instructions regarding the required 
medical opinions.  Although the AMC obtained a VA nexus 
opinion, the examiner did not provide answers to the specific 
questions as noted in the remand.  These questions must be 
addressed before an appellate decision can be made.  RO 
compliance with a remand is not discretionary and where the 
RO fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The claims file, including the 
veteran's service medical records and this 
Board remand, must be made available and 
reviewed by a VA orthopedic examiner.  The 
VA examiner must provide a nexus opinion 
regarding the etiology and onset of the 
veteran's bilateral shoulder impingement 
disorder and rotator cuff repair.  The 
examiner must state whether any diagnosed 
shoulder disorder or rotator cuff repair 
are related to the veteran's military 
service or to any incident therein.  The 
examiner is specifically requested to 
provide opinions regarding whether the 
veteran's bilateral shoulder impingement 
and rotator cuff repair were caused by 1) 
the veteran's lacerating wound/fragment 
wound to his right shoulder, 2) being 
bounced against the APC's service and dash 
panels during the January 1971 combat 
incident, and/or 3) the repetitive motion 
involved in driving an APC for a year in 
Vietnam.  If the examiner cannot provide 
the above requested opinions without 
resort to speculation, it must be so 
stated.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  If the examiner 
determines that an examination is 
necessary to form a nexus opinion, one 
shall be conducted.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The report prepared must be 
typed. 

2.  The RO must notify the veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
his VA examination must be placed in the 
veteran's claim file.

3.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure they are in 
complete compliance with the directives of 
this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  If the reports are 
defective in any manner, the RO must 
implement corrective procedures at once.  

4.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim for service connection for bilateral 
shoulder impingement disorder and rotator 
cuff repair, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


